Case 1:17-cv-00581-RMC Document 24-2 Filed 01/30/19 Page 1 of 10




                      EXHIBIT 1
        Case 1:17-cv-00581-RMC Document 24-2 Filed 01/30/19 Page 2 of 10




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                  )
AHMAD MUAFF AQ ZAIDAN, et al.,                    )
                                                  )
                Plaintiffs,                       )
                                                  )
        V.                                        )   CivilActionNo.1:17-cv-0581 (RMC)
                                                  )
DONALD J. TRUMP,                                  )
President of the United States, et al.,           )
                                                  )
                Defendants.                       )




               PUBLIC DECLARATION AND ASSERTION OF MILITARY
                       AND STATE SECRETS PRIVILEGE BY
             PATRICK M. SHANAHAN, ACTING SECRETARY OF DEFENSE

       I, Patrick M. Shanahan, do hereby state and declare as follows:

    1. I am the Acting Secretary of Defense and have served in this capacity since January 1,

2019. I have served as the Deputy Secretary of Defense since July 19, 2017, a position I

continue to hold. As Acting Secretary, I exercise the powers and perform the functions and

duties of the Secretary of Defense. See IO U.S.C. § 132(b). This includes acting as the head of

the Department of Defense ("DoD"), serving as the principal assistant to the President in all

matters relating to DoD, and exercising authority, direction, and control over DoD and its

components, activities, and information. See IO U.S.C. § 113(a) and (b).

   2. Prior to serving as the Deputy Secretary of Defense, I worked for over three decades with

Boeing, holding a variety of senior management positions, including: senior vice president for

Supply Chain & Operations; senior vice president of Commercial Airplane Programs; vice

president and general manager of Boeing Missile Defense Systems; and vice president and
        Case 1:17-cv-00581-RMC Document 24-2 Filed 01/30/19 Page 3 of 10




general manager of Boeing Rotorcraft Systems. I hold a Bachelor of Science degree in

mechanical engineering from the University of Washington, a Master of Science degree in

mechanical engineering from the Massachusetts Institute of Technology ("MIT"), and a Master

of Business Administration from MIT's Sloan School of Management. I am a Royal

Aeronautical Society Fellow, a Society of Manufacturing Engineers Fellow, and an American

Institute of Aeronautics and Astronautics Associate Fellow. I also served as a regent at the

University of Washington for over five years.

    3. The purpose of this declaration is to assert formally in my capacity as Acting Secretary of

Defense the military and state secrets privilege to protect classified national security information

of the Department of Defense that is or may be implicated by the allegations in this case. I make

the following statements based on my personal knowledge and information made available to me

in my official capacity.

   4. Through the exercise of my official duties, I have been advised of this litigation.

Specifically, I am advised that the plaintiff, Bilal Abdul Kareem ("Kareem" or "plaintiff'),

alleges in his complaint that DoD, in coordination with the other defendant-agencies, authorized

the use of lethal force against him and thereafter conducted strikes targeted at him (Complaint ,r,r

8-9, 16) while he allegedly was working as a journalist in Syria (Complaint ,r 46). The complaint

alleges five separate strikes that "narrowly missed" the plaintiff (Complaint ,r 46). According to

the plaintiff, these strikes occurred in June and mid-August 2016 in the areas ofldlib City,

Hariyataan, Khantounam, and Aleppo, Syria (Complaint ,r,r 47-51). Among other requested

relief, the plaintiff asks the court to enjoin the government from targeting him for lethal force

"unless and until" the defendants provide him with due process, "including notice, access to

evidence against [him], and a right to be heard" (Complaint, Prayer for Relief).



                                                  2
          Case 1:17-cv-00581-RMC Document 24-2 Filed 01/30/19 Page 4 of 10




    5. As set forth below, DoD cannot confirm, deny, or otherwise fully address these

allegations without disclosing properly classified national security information. As summarized

in this declaration and described further in my classified declaration submitted for the Court's in

camera, ex parte review, public disclosure of the information covered by my privilege assertion

reasonably could be expected to cause serious damage to the national security of the United

States.

    6. As the Acting Secretary of Defense and pursuant to Executive Order 13526, I hold

original classification authority to the TOP SECRET level. This means that I have been

authorized by the President to make original classification decisions.

    7. The allegations in this case put at issue sensitive intelligence information about al-Qa'ida

and the Islamic State of Iraq and Syria ("ISIS"), disclosure of which would cause serious harm to

national security. The allegations in this case also put at issue the disclosure of sensitive military

information concerning operations of U.S. armed forces in Syria. Without confirming or

denying any allegation in this case, information concerning whether or not U.S. armed forces are

planning to undertake particular military actions in a foreign country, against particular targets,

under what circumstances, for what reasons, and pursuant to what procedures or criteria,

constitutes highly sensitive and classified military information that cannot be disclosed without

causing serious harm to the national security of the United States.

                 DESCRIPTION OF CLASSIFIED INFORMATION SUBJECT TO
                     THE MILITARY AND STATE SECRETS PRIVILEGE

   8. After personal consideration of the matter, I am asserting the military and state secrets

privilege over classified information implicated by this litigation as described below, which in

unclassified terms generally concerns:




                                                  3
         Case 1:17-cv-00581-RMC Document 24-2 Filed 01/30/19 Page 5 of 10




    A. Information about Military Operations: Information concerning the use of lethal force

       against targets in ongoing and past U.S. military operations in Syria, including whether or

       not a particular person is or has been targeted by U.S. military forces for the use oflethal

       force in Syria and the process by which a determination is made to target such person;

       and

    B. Intelligence Information: Other classified information in the possession of DoD that

       may be implicated by the allegations in this case, including intelligence information

       about any person and information about the sources, methods, and analytic processes

       from which such information is obtained.

    9. My privilege assertion pertains solely to Kareem's allegations as directed at or pertaining

to DoD and U.S. military forces. I understand that the Director of National Intelligence is

asserting the military and state secrets privilege insofar as Kareem's allegations are directed at

the U.S. Intelligence Community.

    10. Information about Military Operations. The Department of Defense has been

conducting a military campaign in Syria against the terrorist groups known as al-Qa'ida and ISIS

since 2014. As part of that ongoing military campaign, U.S. military forces conduct airstrikes

and other military operations against terrorist targets. This category of my privilege assertion

encompasses classified details concerning the use of lethal force against terrorist targets in Syria,

including the identity of any individuals specifically targeted by U.S. military forces and the

process by which a determination is made to target such persons.

    11. My privilege assertion also encompasses still classified information that relates to

military operations in Syria, including past operations. The plaintiff alleges that he was targeted

by U.S. airstrikes on five occasions in June and mid-August 2016, while working as a journalist



                                                  4
        Case 1:17-cv-00581-RMC Document 24-2 Filed 01/30/19 Page 6 of 10




covering anti-Assad rebels in Syria. See paragraph 4, supra. The Department of Defense has

publicly acknowledged that it is conducting airstrikes in Syria targeting elements of al-Qa'ida

and ISIS, and the multinational coalition led by a component of DoD has published certain

limited information regarding those strikes. During June and August 2016, the U.S.-led

international coalition conducting counter-ISIS operations published daily press releases

indicating the number of strikes taken the prior day by the multinational coalition and providing,

for each strike, the general location and a description of the intended target or effect of the strike.

See http://www.inherentresolve.mil/News/Strike-Releases/. Those public records for the general

timeframes alleged by the plaintiff in his complaint (beginning of June through mid-August

2016) do not indicate any strikes on the general locations described in those allegations (near the

cities of Idlib or Aleppo).

    12. The public records about past military strikes, however, are derived from more detailed

classified information about those past airstrikes. Examples of classified details include the

number and types of aircraft and munitions used in the strike, the nationality of the forces

conducting the strike, more precise data about the location targeted in the strike, more specific

information about the intended target of the strike, assessments of the risk of civilian casualties

in the strike, the intelligence information that led to the strike, and intelligence information

relevant to the effects created by the strike. Review of the classified records of coalition

airstrikes, like review of the unclassified announcements, does not indicate any record of U.S.

airstrikes in the general locations on the general dates of the five strikes alleged in the complaint.

Such classified information could not be disclosed to the extent it were necessary for DoD to

document whether or not it was engaged in any particular strike.




                                                  5
        Case 1:17-cv-00581-RMC Document 24-2 Filed 01/30/19 Page 7 of 10




    13. Intelligence Information. My privilege assertion also encompasses classified

intelligence information in the possession of DoD about any person and about the sources,

methods, and analytic processes from which information about a person is obtained.

    14. This category includes intelligence about any specific person that is in the possession of

DoD. The Department of Defense possesses intelligence information that it collects by human,

imagery, and signals intelligence sources and methods or receives from other U.S. Government

agencies or foreign governments. This intelligence information includes information about

individuals who are known or suspected to be associated with foreign terrorist groups or

otherwise present a terrorist threat to the United States or U.S. interests. Information that would

confirm or deny the existence of an intelligence assessment of a specific individual, and the

intelligence information on which assessments of terrorist affiliation or terrorist threat are based,

are classified, and as explained below, public disclosure of such classified information

reasonably can be expected to cause serious damage to national security.

              HARM OF DISCLOSURE OF THE PRIVILEGED INFORMATION

    15. Information about Military Operations: Disclosure of information about the targets of

ongoing or past U.S. military operations in Syria, including whether or not a particular person is

or was targeted by U.S. military forces for the use oflethal force in Syria, reasonably could be

expected to cause serious damage to national security. In general, unclassified terms, identifying

that particular persons are being targeted for lethal force would provide knowledge or

confirmation of potential military actions. Such confirmation would not only allow the specific

targets of lethal force to alter their behavior to evade military action, but also would reveal

information concerning operational capabilities that could be used by other adversaries to evade

or counter any future strikes. In addition, the disclosure of criteria or procedures that may be



                                                  6
         Case 1:17-cv-00581-RMC Document 24-2 Filed 01/30/19 Page 8 of 10




utilized by DoD in planning or undertaking lethal force operations overseas would plainly

compromise the United States' capability to take such action in both a particular case and in

future cases by providing terrorist adversaries with insights into military planning.

    16. Even identifying whether particular persons are not being targeted for lethal force would

provide knowledge or confirmation about the intended scope of military operations. If a person

does intend to take hostile action against U.S. forces or interests, confirmation that he is not

being targeted could enable him to operate more freely. Confirmation that a person is not being

targeted by U.S. military forces would also provide insight to foreign adversaries more broadly

as to U.S. military targeting priorities and decision-making that would assist others in evading

military operations and in planning countermeasures. In addition, DoD's response to whether or

not a person is being targeted for lethal force in military operations must be consistent.

Identifying persons who are not being targeted, including those of no interest to U.S. military

forces, could not be sustained because others who may be targeted may seek to ascertain their

status and, in the latter circumstance, DoD could not provide a similar denial.

    17. Intelligence Information: The disclosure of other classified information that may be

implicated by the allegations in this case, including intelligence information in the possession of

DoD about any person and about the sources, methods, and analytic processes from which

information about a person is obtained, reasonably could be expected to cause serious damage to

national security. Disclosure of whether or not DoD possesses information about a particular

person would alert or confirm to such person whether or not DoD may have an interest in his

activities. Armed with that information, such person may seek to evade the collection of further

information, or if DoD does not possess any information about the person, would gain some

measure of security that DoD is not interested in, or is unaware of, his activities. Such



                                                  7
         Case 1:17-cv-00581-RMC Document 24-2 Filed 01/30/19 Page 9 of 10




disclosures would also reveal to any associates of a person whether or not DoD maintains an

interest in the individual's activities. Disclosure of the content of any information about a person

in DoD's possession would not only reveal what DoD knows-or may not know- about a

person's activities, but would also risk revealing the sources and methods by which information

about a person was collected or whether the United States may not have collected certain

information about a person. In any event, revealing the extent ofDoD's possession of

information about a person risks serious damage to national security by exposing information

that would undermine or negate the national security interests of the United States.

    18. The disclosure of whether or not DoD maintains information about a person would also

risk disclosure of intelligence sources and methods. If DoD has no such information, a person

and his associates would gain an understanding of the scope of the government's intelligence

collection activities. If DoD reveals any information it does possess about a person, the content

of such information would tend to reveal how it may have been collected and therefore

compromise sources and methods pertinent not only to one person but potentially others. Such

disclosures could allow terrorist elements and other targets of intelligence collection to adjust

their communications and operational security practices, thereby preventing or impairing future

U.S. intelligence collection and analysis. Such disclosure therefore would cause grave

disruptions in the collection of information concerning terrorist and other threats to U.S. national

security and would harm U.S. national security by depriving the U.S. Government of the

intelligence necessary to prevent terrorist attacks.

    19. For these reasons, public disclosure of the classified information described above could

be expected to cause serious damage to the national security of the United States.




                                                  8
       Case 1:17-cv-00581-RMC Document 24-2 Filed 01/30/19 Page 10 of 10




                                           CONCLUSION

   20. In sum, as Acting Secretary of Defense, I formally assert the military and state secrets

privilege with respect to the classified information summarized above, and request that it be

excluded from further proceedings in this case, in order to protect the national security of the

United States from damage, up to and including serious damage. In connection with this

assertion of the military and state secrets privilege, I have considered the extent to which the

bases for my assertion could be filed on the public record. I have determined that no further

information concerning these matters beyond what is in this unclassified declaration can be

disclosed on the public record without revealing the very classified information I seek to protect.

My separate classified declaration provides a more detailed explanation of the information and

harms to national security.

   21. I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true

and correct.

   Executed this ~day of January, 2019.




                                              Patrick M. Shanahan
                                              Acting Secretary of Defense




                                                 9
